                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                              )
                                                       )
                       Plaintiff,                      )
                                                       )
vs.                                                    )               19-CR-00940 JCH
                                                       )
BRANDON CHARLEY,                                       )
                                                       )
                       Defendant.                      )


       DEFENDANT’S NOTICE OF INTENT TO OFFER EXPERT TESTIMONY

       Defendant Brandon Charley, by and through his counsel of record, Jason Bowles of the

Bowles Law Firm and Robert Gorence of Gorence & Oliveros, P.C., and pursuant to Fed. R. Crim.

P. 16(c) and the Joint Proposed Scheduling Order (Doc. 87), the Defendant Brandon Charley gives

notice that he intends to introduce expert testimony during trial, as described in the attached report.

Defendant submits that this testimony is admissible evidence under Fed. R. Evid. 702 and 703,

and that the witness has a reliable basis in knowledge and experience in her professional

disciplines. Defendant submits the following:

       1.      Joost Janssen
               5045 Glen View Pl.
               Bonita, CA, 91902
               Email: joostj@live.com

               Mr. Janssen’s qualifications and background, as well as his review and opinions

in this case are contained in the attached report. He is expected to testify as outlined in the report,

and more specifically as outlined in his points and conclusions.

       2.      Any experts listed and disclosed by the Government.

       3.      Any rebuttal witnesses.
                                            Respectfully submitted,


                                            /s/ Jason Bowles
                                            Jason Bowles
                                            Bowles Law Firm
                                            4811 Hardware Drive, NE, Suite D-5
                                            Albuquerque, N.M. 87109
                                            Telephone: (505) 217-2680
                                            Email: jason@bowles-lawfirm.com

                                            and

                                            /s/ Robert Gorence
                                            Robert Gorence
                                            Gorence & Oliveros, P.C.
                                            300 Central Avenue SW, Suite 1000E
                                            Albuquerque, NM 87102
                                            Telephone: (505) 244-0214

I hereby certify that a true and correct copy
of the foregoing was electronically submitted
this 28th day of October, 2019 to:

Joseph Spindle
Assistant United States Attorney


/s/ Jason Bowles
Jason Bowles
Bowles Law Firm




                                                2
